Citation Nr: 1420685	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for skin cancer, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for blindness, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claims.  

The Board notes that, in addition to the physical claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the physical claims file and will proceed with review of the claims based upon all relevant evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the Veteran, in his December 2006 notice of disagreement, indicated that he was in receipt of Social Security Administration (SSA) disability benefits.  The claims file, however, does not contain records related to this award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

In addition, the Veteran contends that he was exposed to Agent Orange in service.  He testified before the RO in September 2013 that he went to Vietnam in February 1968, two days after the Tet Offensive, to visit a friend's new duty station.  He indicated that his friend's name was Captain or Major (the Veteran testified to both) Michael J. Romano and that, to get to Vietnam, they had signed on as crew members on a C-130 aircraft.  He indicated that they signed a book on the aircraft when they did this.  He testified that they got off in DaNang, walked in, ate lunch, talked to some people, walked out, and got back on another plane and left.  He also testified to Agent Orange exposure in Japan, first at Tachikawa AFB and then in Okinawa.  He indicated that they used the herbicide to kill weeds and that this was provided by a member of a C-130 repair crew named Tommy McGlonn.  On Okinawa, he indicated that Agent Orange was used at a place that he and others would go diving on weekends.

Next, the Veteran testified that he was diagnosed with diabetes mellitus in approximately 2000, and was treated for skin cancer in 1996, in a hospital in Gonzales, Louisiana.  Records of the Veteran's treatment at this facility are not presently of record.

On remand, the Veteran should be afforded an opportunity to contact those he served with, including the service members identified in his September 2013 testimony before the RO, to obtain statements regarding his presence in Vietnam in 1968 or exposure to Agent Orange in Japan.  The Veteran should also be afforded an opportunity to submit additional medical evidence related to his claims.  This should include records of the Veteran's treatment from the hospital he identified in Gonzales, Louisiana.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

If additional evidence obtained by VA indicates that the Veteran may have been exposed to Agent Orange in service or that his claimed disabilities are otherwise related to service, the Veteran should be afforded a VA examination in connection with his claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 
should be informed in writing.

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, that have treated him since service for his claimed disabilities.  This should specifically include treatment records dated in 1996 and 2000 from the hospital in Gonzales, Louisiana, identified by the Veteran in his September 2013 testimony before the RO.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran's claimed disabilities are related to the Veteran's military service, including exposure to Agent Orange.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have diabetes mellitus, prostate cancer, skin cancer, and blindness?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has been diagnosed with one or all of his claimed disabilities, did such disorders have their onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's military service, to include exposure to Agent Orange?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records and on the Veteran's testimony regarding  exposure to Agent Orange.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


